DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claims 1, 10-11 and 17-18 are amended.
This office action is in response of the Applicant’s arguments and remarks filed 09/14/2022.
Response to Arguments
Applicant's arguments filed 09/14/2022 have been fully considered but they are not persuasive. 
In response to Applicant’s arguments that Kamata in view of Hadas does not disclose the feature of modify the key characteristic of the key by modifying the key based on the user characteristic or the electronic device characteristic. Examiner respectfully disagrees. First of all, Examiner is using the broadest reasonable interpretation regarding the rejection of the claims, wherein Kamata in view of Hadas clearly teaches the same concept as presented by the Applicant in his claims. In the art of keyboards and keys, The term “key characteristic” is a broad term that encompasses the definition of any style, shape or model in association with a key; and the term “modify” is a broad term that falls under the definition of “change, adjust, increase and decrease…”. Hadas discloses the keyboard 300 of FIGS. 3A-4C or more generally any shape-changing keyboard that includes a first segment, a second segment, and a dynamic adjustment assembly coupled between the first and second segments, wherein The first and second key assemblies 304A and 304B may be collectively referred to as “key assemblies 304.” (par[0044]). Hadas discloses a method that modifies the key characteristics of the keys of the keyboard 300 by modifying the key based on the electronic device characteristic, wherein the method 510 to transition a shape-changing keyboard from a first state to a second state in which the first state may be described as an initial non-ergonomic state and the second state may be described as an ergonomic state (par[0112]). Hadas discloses In block 522 (“Change A Position And/Or Orientation Of The At Least A Portion Of The Shape-Changing Keyboard”), if it is determined that a trigger event is detected at block 520, a position and/or orientation of the at least a portion of the shape-changing keyboard may be changed. The change may include an incremental change. Alternately or additionally, the change may include a change of at least one of: a separation distance between first and second segments of the shape-changing keyboard; a splay angle of at least a portion of the first segment; a splay angle of at least a portion of the second segment; a tent angle of the at least the portion of the first segment; a tent angle of the at least the portion of the second segment; a tilt angle of the at least the portion of the first segment; or a tilt angle of the at least the portion of the second segment. Block 522 may be followed by block 524 (par[0119]). Within the same field of endeavor, Kamata discloses keying operations in association with time interval as a method to modify a key characteristic of a key, wherein the user modifies the key by the level of pressure and the interval of timing applied to the key, such as in the case where the calculated average value of the change amounts is less than the first typing determination threshold value (YES in Step S302), the control circuit 340 determines that the typing method is the touch typing (Step S303). Further, in a case where the average value of the change amounts technically equivalent to the pressure and timing applied to the key, is equal to or more than the first typing determination threshold value (NO in Step S302), the control circuit 340 determines that the typing method is the one-finger typing (Step S304) (fig 10, S303 & S304), technically means the key characteristic is modified from a touching type key to a one-typing key characteristic. Furthermore, Hadas discloses In block 522 (“Change A Position And/Or Orientation Of The At Least A Portion Of The Shape-Changing Keyboard”), if it is determined that a trigger event is detected at block 520, a position and/or orientation of the at least a portion of the shape-changing keyboard may be changed. The change may include an incremental change. Alternately or additionally, the change may include a change of at least one of: a separation distance between first and second segments of the shape-changing keyboard; a splay angle of at least a portion of the first segment; a splay angle of at least a portion of the second segment; a tent angle of the at least the portion of the first segment; a tent angle of the at least the portion of the second segment; a tilt angle of the at least the portion of the first segment; or a tilt angle of the at least the portion of the second segment. Block 522 may be followed by block 524 (fig 5:522; par[0119]). 

In response to Applicant’s arguments that Kamata in view of Hadas does not disclose the feature of modifying the key characteristic comprises varying key actuation pressure. Examiner respectfully disagrees. Kamata discloses in FIG. 7, when a pressure is applied to an arbitrary key area 10a of the keyboard module 100 with a finger or the like of the user, a part corresponding to the key area 10a of the operation member 10 sags (shifts) in the Z-axis direction by an amount corresponding to the degree of the applied pressure. The distance between the conductive layer 12 of the operation member 10 and the drive electrodes 211 in the Z-axis direction becomes shorter by the shift amount of the operation member 10, with the result that the change amount of the capacitance of the capacitive element C from the initial capacitance is increased. That is, in the keyboard module 100, the degree of the pressure applied to the key area 10a by the user can be obtained as the change amount of the capacitance of the capacitive element C from the initial capacitance. When the user releases pressing on the operation member 10, the distance between the conductive layer 12 of the operation member 10 and the drive electrodes 211 in the Z-axis direction returns to an original distance, with the result that the change amount is reduced.
Therefore, Examiner maintains his rejection


Drawings
The drawings are objected to under 37 CFR 1.83(a) because figures 1-7 fail to have proper labels for all the rectangular and circular boxes such as 114, 109, 108, 104, 124, 125, 128, 111… as required by 37 CFR 1.83(a), and as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10 recites the limitation “incudes” in line 2. The Examiner is a typographical and suggests to the Applicant to change it to “includes”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamata et al. (US2017/0364259A1) hereafter Kamata, in view of Hadas (US2017/0115745A1).
Regarding claim 1, Kamata discloses an electronic device comprising:
a display subassembly including a display that visually presents information (fig 1:200, par[0065]: The keying response device 200 is a device for giving, to the user, a response of a sense of an operation to the keying operation by the user which is performed for the keyboard module 100. Specifically, the keying response device 200 is an utterance device, a vibration device, a display device, or the like which outputs response information such as sound, vibrations, and visual information with respect to the keying operation),
a base subassembly including a key and coupled to the display subassembly (fig 1:100 & fig 3:10a, par[0043]: The keyboard module 100 has a plurality of key areas (symbol 10a in FIG. 3) as operation areas for respective keys), the key having a key characteristic (par[0043]: The keyboard module 100 includes a sensor device that detects, when a user performs the keying operation on an arbitrary key area 10a with a finger in the plurality of key areas 10a, a pressure applied to the key area by the user. In this embodiment, as the sensor device, used is a capacitance device for each key technically equivalent to a key characteristic to each key, a capacitance of which is continuously changed depending of a shift amount of the key area 10a in a Z-axis direction which is generated by a pressure applied to the key area by the user);
one or more processors (fig 1:340, par[0061]: The control circuit 340 is provided with a CPU, MPU, or a control circuit such as an IC for a specific use, and a memory such as a ROM and a ROM);
a data storage device having executable instructions accessible by the one or more processors (par[0061]: The control circuit 340 is provided with a CPU, MPU, or a control circuit such as an IC for a specific use, and a memory such as a ROM and a ROM. In the memory, programs executed by the control circuit 340 and various kinds of information used when the programs are executed are stored. The information stored in the memory include various parameters for performing processing relating to the keying operation);
wherein, responsive to execution of the instructions, the one or more processors are configured to:
obtain a user characteristic or an electronic device characteristic (fig 10: S301; par[0112]: The control circuit 340 calculates an average value of the change amounts obtained by performing operations one or more predetermined number of times for the one or more specific keys corresponding to home position on the keyboard module 100 by the user immediately after the input apparatus 1 is booted (Step S301) and fig 7, par[0072]: when a pressure is applied to an arbitrary key area 10a of the keyboard module 100 with a finger or the like of the user, a part corresponding to the key area 10a of the operation member 10 sags (shifts) in the Z-axis direction by an amount corresponding to the degree of the applied pressure.); and
modify the key characteristic of the key by modifying the key (fig 10: S303 & S304; par[0113], [0115]: In the case where the calculated average value of the change amounts is less than the first typing determination threshold value (YES in Step S302), the control circuit 340 determines that the typing method is the touch typing (Step S303). Further, in a case where the average value of the change amounts is equal to or more than the first typing determination threshold value (NO in Step S302), the control circuit 340 determines that the typing method is the one-finger typing (Step S304). and par[0073]: The control circuit 340 compares the change amount with the keying determination threshold value, determines that the effective keying operation is generated when the change amount is larger than the keying determination threshold value, and generates a key code assigned to the operated key area 10a).
Kamata does not explicitly disclose an electronic device comprising: the one or more processors configured to modify the key characteristic of the key by modifying the key based on the user characteristic or the electronic device characteristic.
Hadas discloses the one or more processors are configured to:
obtain a user characteristic or an electronic device characteristic (fig 5B:512&516; par[0112], [0113]: Electronic characteristics can include operation states. the second state may include a more ergonomic state than the first state. In the discussion that follows, the first state may be described as an initial non-ergonomic state and the second state may be described as an ergonomic state. More generally, the second state may include any state that is relatively more ergonomic than the first state. the method 510 may be performed and/or controlled by a processor device, such as the processor device 212 or 415 of FIG. 2 or FIGS. 4A-4C, that may be included in the shape-changing keyboard or in a computer to which the shape-changing keyboard is communicatively coupled. An analogous method to transition virtually any device from an initial non-ergonomic (or first) state to an ergonomic (or second) state may be performed in whole or in part by, e.g., the device 212 or 415. The method 510 includes various operations, functions, or actions as illustrated by one or more of blocks 512, 514, 516, 518, 520, 522, and/or 524); and
modify the key characteristic of the key by modifying the key based on the user characteristic or the electronic device characteristic (fig 5B:522, par[0119]: In block 522 (“Change A Position And/Or Orientation Of The At Least A Portion Of The Shape-Changing Keyboard”), if it is determined that a trigger event is detected at block 520, a position and/or orientation of the at least a portion of the shape-changing keyboard may be changed. The change may include an incremental change. Alternately or additionally, the change may include a change of at least one of: a separation distance between first and second segments of the shape-changing keyboard; a splay angle of at least a portion of the first segment; a splay angle of at least a portion of the second segment; a tent angle of the at least the portion of the first segment; a tent angle of the at least the portion of the second segment; a tilt angle of the at least the portion of the first segment; or a tilt angle of the at least the portion of the second segment. Block 522 may be followed by block 524.).
One of ordinary skill in the art would be aware of both the Kamata and the Hadas references since both pertain to the field of shape-changing keyboard systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole inductive coupling system of Kamata to implement the feature of pressure sealing as disclosed by Hadas to gain the functionality of providing an increased typing speed, and/or increased typing accuracy by repeatedly dynamically changing the shape-changing keyboard from the preceding state to the subsequent state that include effecting a change over time of a position and/or orientation of at least a portion of one or both of the first and second segments.

Regarding claim 2, Kamata in view of Hadas discloses the electronic device of claim 1, wherein obtaining the user characteristic comprises:
obtaining a first user parameter related to the key during a first period of time (Kamata fig 7, par[0072]: wherein the first user parameter is interpreted as the change in the amount of the capacitance C1 technically equivalent to the applied pressure to key at t1);
obtaining a second user parameter related to the key during a second period of time after the first period of time (fig 7, par[0072]: wherein the second user parameter is interpreted as the change in the amount of the capacitance C2 technically equivalent to the applied pressure to key at t2);
comparing the first user parameter to the second user parameter to determine a change in user parameter (Kamata par[0090]: the keying pressure for the key by the touch typing is lower than that by the one-finger typing. In terms of the typing speed, the touch typing is performed faster than the one-finger typing in most cases) and (Hadas fig 5B:524, par[0120]: At block 524 (“Are A Current Position And Orientation At The Final Position And Orientation?”), it may be determined whether a current position and orientation of the at least the portion of the shape-changing keyboard are at the final position and orientation of the ergonomic (or second) state. The determination may be made by a computer or processor device comparing the current position and orientation to the final position and orientation. Alternately or additionally, the determination may be made by a dynamic adjustment assembly included in the shape-changing keyboard. For instance, an electric motor or other component of the dynamic adjustment assembly may determine that the current position and orientation are at the final position and orientation if a resistance for further movement by the electronic device is above a threshold level of force or torque.);
determining if the change in user parameter exceeds a threshold change in the user parameter (Kamata fig 7:Keying determination threshold value, par[0073]: The control circuit 340 compares the change amount with the keying determination threshold value, determines that the effective keying operation is generated when the change amount is larger than the keying determination threshold value, and generates a key code assigned to the operated key area 10a.) and (Hadas fig 5B:524, par[0120]: At block 524 (“Are A Current Position And Orientation At The Final Position And Orientation?”), it may be determined whether a current position and orientation of the at least the portion of the shape-changing keyboard are at the final position and orientation of the ergonomic (or second) state. The determination may be made by a computer or processor device comparing the current position and orientation to the final position and orientation. Alternately or additionally, the determination may be made by a dynamic adjustment assembly included in the shape-changing keyboard. For instance, an electric motor or other component of the dynamic adjustment assembly may determine that the current position and orientation are at the final position and orientation if a resistance for further movement by the electronic device is above a threshold level of force or torque.).

Regarding claim 3, Kamata in view of Kamata discloses the electronic device of claim 2, wherein the first user parameter is a first typing speed (Kamata par[0117], [0120], [0122]: In terms of the typing speed, the touch typing technically equivalent to a first user parameter is a first typing speed is performed faster than the one-finger typing in most cases. FIG. 11 is a flowchart showing a typing method determination process based on a time interval of an occurrence of a keying operation (typing speed).), and the second user parameter is a second typing speed (Kamata par[0117], [0120], [0122]: In terms of the typing speed, the touch typing is performed faster than the one-finger typing technically equivalent to a second user parameter is a second typing speed in most cases. FIG. 11 is a flowchart showing a typing method determination process based on a time interval of an occurrence of a keying operation (typing speed).).

Regarding claim 4, Kamata in view of Kamata discloses the electronic device of claim 3, wherein modifying the key characteristic is based on the change in typing speed (Kamata fig 11:S404, par[0121]: In the case where the average value of the time differences is less than the second typing determination threshold value (YES in Step S402), the control circuit 340 determines that the typing method is the touch typing (Step S403). Further, in a case where the average value of the time differences is equal to or more than the second typing determination threshold value (NO in Step S402), the control circuit 340 determines that the typing method is the one-finger typing (Step S404)) exceeding the threshold change in the typing speed (Hadas fig 5B:522, par[0119]: In block 522 (“Change A Position And/Or Orientation Of The At Least A Portion Of The Shape-Changing Keyboard”), if it is determined that a trigger event is detected at block 520, a position and/or orientation of the at least a portion of the shape-changing keyboard may be changed. The change may include an incremental change. Alternately or additionally, the change may include a change of at least one of: a separation distance between first and second segments of the shape-changing keyboard; a splay angle of at least a portion of the first segment; a splay angle of at least a portion of the second segment; a tent angle of the at least the portion of the first segment; a tent angle of the at least the portion of the second segment; a tilt angle of the at least the portion of the first segment; or a tilt angle of the at least the portion of the second segment. Block 522 may be followed by block 524. fig 5B:524, par[0120]: At block 524 (“Are A Current Position And Orientation At The Final Position And Orientation?”), it may be determined whether a current position and orientation of the at least the portion of the shape-changing keyboard are at the final position and orientation of the ergonomic (or second) state. The determination may be made by a computer or processor device comparing the current position and orientation to the final position and orientation. Alternately or additionally, the determination may be made by a dynamic adjustment assembly included in the shape-changing keyboard. For instance, an electric motor or other component of the dynamic adjustment assembly may determine that the current position and orientation are at the final position and orientation if a resistance for further movement by the electronic device is above a threshold level of force or torque).

Regarding claim 5, Kamata in view of Hadas discloses the electronic device of claim 2, 
wherein obtaining the first user parameter during the first period of time includes determining an average of the first user parameter during the first period of time (Kamata fig 10:S301, par[0112]: The control circuit 340 calculates an average value of the change amounts obtained by performing operations one or more predetermined number of times for the one or more specific keys corresponding to home position on the keyboard module 100 by the user immediately after the input apparatus 1 is booted (Step S301). Fig 10:S303, par[0115]: In the case where the calculated average value of the change amounts is less than the first typing determination threshold value (YES in Step S302), the control circuit 340 determines that the typing method is the touch typing (Step S303).); and 
wherein obtaining the second user parameter during the second period of time includes determining an average of the second user parameter during the second period of time (Kamata fig 10:S304, par[0115]: in a case where the average value of the change amounts is equal to or more than the first typing determination threshold value (NO in Step S302), the control circuit 340 determines that the typing method is the one-finger typing (Step S304).).

Regarding claim 6, Kamata in view of Hadas discloses the electronic device of claim 2, wherein the first user parameter is a first user actuation pressure during the first period of time (Kamata fig 7, par[0072]: wherein the first user parameter is interpreted as the change in the amount of the capacitance C1 technically equivalent to the applied pressure to key at t1), and a second user parameter is a second user actuation pressure during the second period of time after the first period of time (Kamata fig 7, par[0072]: wherein the second user parameter is interpreted as the change in the amount of the capacitance C2 technically equivalent to the applied pressure to key at t2).

Regarding claim 7, Kamata in view of Hadas discloses the electronic device of claim 6, wherein modifying the key characteristic comprises varying key actuation pressure (Kamata fig 7, par[0072]: The graph describes a varying key actuation within a time interval. As shown in FIG. 7, when a pressure is applied to an arbitrary key area 10a of the keyboard module 100 with a finger or the like of the user, a part corresponding to the key area 10a of the operation member 10 sags (shifts) in the Z-axis direction by an amount corresponding to the degree of the applied pressure. The distance between the conductive layer 12 of the operation member 10 and the drive electrodes 211 in the Z-axis direction becomes shorter by the shift amount of the operation member 10, with the result that the change amount of the capacitance of the capacitive element C from the initial capacitance is increased).

Regarding claim 8, Kamata in view of Hadas discloses the electronic device of claim 1, wherein the key characteristic includes at least one of key actuation pressure, key height, base subassembly angle to a display subassembly, or key position (Kamata fig 7, par[0072]: The graph describes a varying key actuation within a time interval. As shown in FIG. 7, when a pressure is applied to an arbitrary key area 10a of the keyboard module 100 with a finger or the like of the user, a part corresponding to the key area 10a of the operation member 10 sags (shifts) in the Z-axis direction by an amount corresponding to the degree of the applied pressure. The distance between the conductive layer 12 of the operation member 10 and the drive electrodes 211 in the Z-axis direction becomes shorter by the shift amount of the operation member 10, with the result that the change amount of the capacitance of the capacitive element C from the initial capacitance is increased).

Regarding claim 9, Kamata in view of Hadas discloses the electronic device of claim 1, wherein the user characteristic includes at least settings of a user, identification of the user, or inputs of the user (Hadas par[0025], [0041]: The dynamic adjustment assembly may be configured to change the shape-changing keyboard from the first state to the second state by change over time of the position and/or orientation of one or both of the first and second segments. The change(s) may be automatic in some embodiments. The second state may include a default ergonomic state or a user-specific ergonomic state optimized or customized for a user of the shape-changing keyboard. For example, the computer storage may store a first state, a second state, and a current state of the device 202 for each of the one or more users 204. The first, second, and/or current state for one of the one or more users 204 may be different than the first, second, and/or current state for a different one of the one or more users 204. Each of the one or more users 204 may login to use the device 202, in response to which the device 202 may transition to (or remain at) a current state associated with the corresponding one of the one or more users 204. The device 202 may then continue its transition from the first state to the second state for the corresponding one of the one or more users 204 and/or may save an updated current state when the corresponding one of the users 204 stops using the device 202 or logs out).

Regarding claim 10, Kamata in view of Hadas discloses the electronic device of claim 1, wherein the electronic device characteristic incude at least one of an application in use, or an input of user (Hadas par[0041]: For example, the computer storage may store a first state, a second state, and a current state of the device 202 for each of the one or more users 204. The first, second, and/or current state for one of the one or more users 204 may be different than the first, second, and/or current state for a different one of the one or more users 204. Each of the one or more users 204 may login to use the device 202, in response to which the device 202 may transition to (or remain at) a current state associated with the corresponding one of the one or more users 204. The device 202 may then continue its transition from the first state to the second state for the corresponding one of the one or more users 204 and/or may save an updated current state when the corresponding one of the users 204 stops using the device 202 or logs out).

Regarding claim 11, Kamata discloses a method, comprising:
under control of one or more processors including program instructions (fig 1:340, par[0061]: The control circuit 340 is provided with a CPU, MPU, or a control circuit such as an IC for a specific use, and a memory such as a ROM and a ROM) to:
obtain a first user parameter related to a key of an electronic device during a first period of time (Kamata fig 7, par[0072]: wherein the first user parameter is interpreted as the change in the amount of the capacitance C1 technically equivalent to the applied pressure to key at t1);
obtaining a second user parameter related to the key during a second period of time after the first period of time (fig 7, par[0072]: wherein the second user parameter is interpreted as the change in the amount of the capacitance C2 technically equivalent to the applied pressure to key at t2);
comparing the first user parameter to the second user parameter to determine a change in user parameter (par[0090]: the keying pressure for the key by the touch typing is lower than that by the one-finger typing. In terms of the typing speed, the touch typing is performed faster than the one-finger typing in most cases);
determining if the change in user parameter exceeds a threshold change in the user parameter (fig 7:Keying determination threshold value, par[0073]: The control circuit 340 compares the change amount with the keying determination threshold value, determines that the effective keying operation is generated when the change amount is larger than the keying determination threshold value, and generates a key code assigned to the operated key area 10a.); and
modify a key characteristic (fig 10: S303 & S304; par[0113], [0115]: In the case where the calculated average value of the change amounts is less than the first typing determination threshold value (YES in Step S302), the control circuit 340 determines that the typing method is the touch typing (Step S303). Further, in a case where the average value of the change amounts is equal to or more than the first typing determination threshold value (NO in Step S302), the control circuit 340 determines that the typing method is the one-finger typing (Step S304). and par[0073]: The control circuit 340 compares the change amount with the keying determination threshold value, determines that the effective keying operation is generated when the change amount is larger than the keying determination threshold value, and generates a key code assigned to the operated key area 10a).
Kamata does not explicitly disclose a method comprising: modify a key characteristic of the key by modifying the key based on the threshold change in the user parameter.
Hadas discloses a method comprising: modify a key characteristic of the key by modifying the key based on the threshold change in the user parameter (fig 5B:522, par[0119]: In block 522 (“Change A Position And/Or Orientation Of The At Least A Portion Of The Shape-Changing Keyboard”), if it is determined that a trigger event is detected at block 520, a position and/or orientation of the at least a portion of the shape-changing keyboard may be changed. The change may include an incremental change. Alternately or additionally, the change may include a change of at least one of: a separation distance between first and second segments of the shape-changing keyboard; a splay angle of at least a portion of the first segment; a splay angle of at least a portion of the second segment; a tent angle of the at least the portion of the first segment; a tent angle of the at least the portion of the second segment; a tilt angle of the at least the portion of the first segment; or a tilt angle of the at least the portion of the second segment. Block 522 may be followed by block 524. fig 5B:524, par[0120]: At block 524 (“Are A Current Position And Orientation At The Final Position And Orientation?”), it may be determined whether a current position and orientation of the at least the portion of the shape-changing keyboard are at the final position and orientation of the ergonomic (or second) state. The determination may be made by a computer or processor device comparing the current position and orientation to the final position and orientation. Alternately or additionally, the determination may be made by a dynamic adjustment assembly included in the shape-changing keyboard. For instance, an electric motor or other component of the dynamic adjustment assembly may determine that the current position and orientation are at the final position and orientation if a resistance for further movement by the electronic device is above a threshold level of force or torque).
One of ordinary skill in the art would be aware of both the Kamata and the Hadas references since both pertain to the field of shape-changing keyboard systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole inductive coupling system of Kamata to implement the feature of pressure sealing as disclosed by Hadas to gain the functionality of providing an increased typing speed, and/or increased typing accuracy by repeatedly dynamically changing the shape-changing keyboard from the preceding state to the subsequent state that include effecting a change over time of a position and/or orientation of at least a portion of one or both of the first and second segments.

Regarding claim 12, Kamata in view of Hadas discloses the method of claim 11, wherein to modify the key characteristic includes modifying at least one of key actuation pressure, key height, base subassembly angle to a display subassembly, or key position (Hadas par[0024], [0025]: The shape-changing keyboard may additionally include a dynamic adjustment assembly coupled between the first and second segments. The dynamic adjustment assembly may be configured to change the shape-changing keyboard from the first state to the second state by change over time of the position and/or orientation of one or both of the first and second segments. The change(s) may be automatic in some embodiments. The second state may include a default ergonomic state or a user-specific ergonomic state optimized or customized for a user of the shape-changing keyboard).

Regarding claim 13, Kamata in view of Hadas discloses the method of claim 11, wherein to obtaining the first user parameter includes determining an average of the first user parameter, or determining a median of the first user parameter (Kamata fig 10:S301, par[0112]: The control circuit 340 calculates an average value of the change amounts obtained by performing operations one or more predetermined number of times for the one or more specific keys corresponding to home position on the keyboard module 100 by the user immediately after the input apparatus 1 is booted (Step S301). Fig 10:S303, par[0115]: In the case where the calculated average value of the change amounts is less than the first typing determination threshold value (YES in Step S302), the control circuit 340 determines that the typing method is the touch typing (Step S303).).

Regarding claim 14, Kamata in view of Hadas discloses the method of claim 11, wherein the first user parameter includes at least one of user actuation pressure, typing speed, duration of typing, or error rate (Kamata fig 7, par[0072]: The graph describes a varying key actuation within a time interval. As shown in FIG. 7, when a pressure is applied to an arbitrary key area 10a of the keyboard module 100 with a finger or the like of the user, a part corresponding to the key area 10a of the operation member 10 sags (shifts) in the Z-axis direction by an amount corresponding to the degree of the applied pressure. The distance between the conductive layer 12 of the operation member 10 and the drive electrodes 211 in the Z-axis direction becomes shorter by the shift amount of the operation member 10, with the result that the change amount of the capacitance of the capacitive element C from the initial capacitance is increased).

Regarding claim 15, Kamata in view of Hadas discloses the method of claim 11, wherein under control of the one or more processors including program instructions also to:
obtain a user characteristic related to the key of the electronic device or an electronic device characteristic related to the key of the electronic device (Kamata fig 10: S301; par[0112]: The control circuit 340 calculates an average value of the change amounts obtained by performing operations one or more predetermined number of times for the one or more specific keys corresponding to home position on the keyboard module 100 by the user immediately after the input apparatus 1 is booted (Step S301) and fig 7, par[0072]: when a pressure is applied to an arbitrary key area 10a of the keyboard module 100 with a finger or the like of the user, a part corresponding to the key area 10a of the operation member 10 sags (shifts) in the Z-axis direction by an amount corresponding to the degree of the applied pressure.);
modify the key characteristic based on the threshold change in the user characteristic (Hadas fig 5B:522, par[0119]: In block 522 (“Change A Position And/Or Orientation Of The At Least A Portion Of The Shape-Changing Keyboard”), if it is determined that a trigger event is detected at block 520, a position and/or orientation of the at least a portion of the shape-changing keyboard may be changed. The change may include an incremental change. Alternately or additionally, the change may include a change of at least one of: a separation distance between first and second segments of the shape-changing keyboard; a splay angle of at least a portion of the first segment; a splay angle of at least a portion of the second segment; a tent angle of the at least the portion of the first segment; a tent angle of the at least the portion of the second segment; a tilt angle of the at least the portion of the first segment; or a tilt angle of the at least the portion of the second segment. Block 522 may be followed by block 524. fig 5B:524, par[0120]: At block 524 (“Are A Current Position And Orientation At The Final Position And Orientation?”), it may be determined whether a current position and orientation of the at least the portion of the shape-changing keyboard are at the final position and orientation of the ergonomic (or second) state. The determination may be made by a computer or processor device comparing the current position and orientation to the final position and orientation. Alternately or additionally, the determination may be made by a dynamic adjustment assembly included in the shape-changing keyboard. For instance, an electric motor or other component of the dynamic adjustment assembly may determine that the current position and orientation are at the final position and orientation if a resistance for further movement by the electronic device is above a threshold level of force or torque).

Regarding claim 16, Kamata in view of Hadas discloses the method of claim 15, wherein the user characteristic includes at least settings of a user, identification of the user, or inputs of the user (Hadas par[0025], [0041]: The dynamic adjustment assembly may be configured to change the shape-changing keyboard from the first state to the second state by change over time of the position and/or orientation of one or both of the first and second segments. The change(s) may be automatic in some embodiments. The second state may include a default ergonomic state or a user-specific ergonomic state optimized or customized for a user of the shape-changing keyboard. For example, the computer storage may store a first state, a second state, and a current state of the device 202 for each of the one or more users 204. The first, second, and/or current state for one of the one or more users 204 may be different than the first, second, and/or current state for a different one of the one or more users 204. Each of the one or more users 204 may login to use the device 202, in response to which the device 202 may transition to (or remain at) a current state associated with the corresponding one of the one or more users 204. The device 202 may then continue its transition from the first state to the second state for the corresponding one of the one or more users 204 and/or may save an updated current state when the corresponding one of the users 204 stops using the device 202 or logs out).

Regarding claim 17, Kamata in view of Hadas discloses the electronic device of claim 15, wherein the electronic device characteristic include at least one of an application in use, or an input of user (Hadas par[0041]: For example, the computer storage may store a first state, a second state, and a current state of the device 202 for each of the one or more users 204. The first, second, and/or current state for one of the one or more users 204 may be different than the first, second, and/or current state for a different one of the one or more users 204. Each of the one or more users 204 may login to use the device 202, in response to which the device 202 may transition to (or remain at) a current state associated with the corresponding one of the one or more users 204. The device 202 may then continue its transition from the first state to the second state for the corresponding one of the one or more users 204 and/or may save an updated current state when the corresponding one of the users 204 stops using the device 202 or logs out).

Regarding claim 18, Kamata discloses the electronic device comprising:
a display subassembly including a display that visually presents information (fig 1:200, par[0065]: The keying response device 200 is a device for giving, to the user, a response of a sense of an operation to the keying operation by the user which is performed for the keyboard module 100. Specifically, the keying response device 200 is an utterance device, a vibration device, a display device, or the like which outputs response information such as sound, vibrations, and visual information with respect to the keying operation),
a base subassembly including a key and coupled to the display subassembly (fig 1:100 & fig 3:10a, par[0043]: The keyboard module 100 has a plurality of key areas (symbol 10a in FIG. 3) as operation areas for respective keys), the key having a key characteristic (par[0043]: The keyboard module 100 includes a sensor device that detects, when a user performs the keying operation on an arbitrary key area 10a with a finger in the plurality of key areas 10a, a pressure applied to the key area by the user. In this embodiment, as the sensor device, used is a capacitance device for each key technically equivalent to a key characteristic to each key, a capacitance of which is continuously changed depending of a shift amount of the key area 10a in a Z-axis direction which is generated by a pressure applied to the key area by the user);
one or more processors (fig 1:340, par[0061]: The control circuit 340 is provided with a CPU, MPU, or a control circuit such as an IC for a specific use, and a memory such as a ROM and a ROM);
a data storage device having executable instructions accessible by the one or more processors (par[0061]: The control circuit 340 is provided with a CPU, MPU, or a control circuit such as an IC for a specific use, and a memory such as a ROM and a ROM. In the memory, programs executed by the control circuit 340 and various kinds of information used when the programs are executed are stored. The information stored in the memory include various parameters for performing processing relating to the keying operation);wherein, responsive to execution of the instructions, the one or more processors are configured to:
obtain a first user parameter related to a key of an electronic device during a first period of time (Kamata fig 7, par[0072]: wherein the first user parameter is interpreted as the change in the amount of the capacitance C1 technically equivalent to the applied pressure to key at t1);
obtaining a second user parameter related to the key during a second period of time after the first period of time (fig 7, par[0072]: wherein the second user parameter is interpreted as the change in the amount of the capacitance C2 technically equivalent to the applied pressure to key at t2);
comparing the first user parameter to the second user parameter to determine a change in user parameter (par[0090]: the keying pressure for the key by the touch typing is lower than that by the one-finger typing. In terms of the typing speed, the touch typing is performed faster than the one-finger typing in most cases);
determining if the change in user parameter exceeds a threshold change in the user parameter (fig 7:Keying determination threshold value, par[0073]: The control circuit 340 compares the change amount with the keying determination threshold value, determines that the effective keying operation is generated when the change amount is larger than the keying determination threshold value, and generates a key code assigned to the operated key area 10a.); and
modify a key characteristic (fig 10: S303 & S304; par[0113], [0115]: In the case where the calculated average value of the change amounts is less than the first typing determination threshold value (YES in Step S302), the control circuit 340 determines that the typing method is the touch typing (Step S303). Further, in a case where the average value of the change amounts is equal to or more than the first typing determination threshold value (NO in Step S302), the control circuit 340 determines that the typing method is the one-finger typing (Step S304). and par[0073]: The control circuit 340 compares the change amount with the keying determination threshold value, determines that the effective keying operation is generated when the change amount is larger than the keying determination threshold value, and generates a key code assigned to the operated key area 10a).
Kamata does not explicitly the electronic device comprising the feature of modifying a key characteristic of the key by modifying the key based on the threshold change in the user parameter.
Hadas discloses the electronic device comprising the feature of:
comparing the first user parameter to the second user parameter to determine a change in user parameter (Hadas fig 5B:524, par[0120]: At block 524 (“Are A Current Position And Orientation At The Final Position And Orientation?”), it may be determined whether a current position and orientation of the at least the portion of the shape-changing keyboard are at the final position and orientation of the ergonomic (or second) state. The determination may be made by a computer or processor device comparing the current position and orientation to the final position and orientation. Alternately or additionally, the determination may be made by a dynamic adjustment assembly included in the shape-changing keyboard. For instance, an electric motor or other component of the dynamic adjustment assembly may determine that the current position and orientation are at the final position and orientation if a resistance for further movement by the electronic device is above a threshold level of force or torque.); and
modify a key characteristic of the key by modifying the key based on the threshold change in the user parameter (fig 5B:522, par[0119]: In block 522 (“Change A Position And/Or Orientation Of The At Least A Portion Of The Shape-Changing Keyboard”), if it is determined that a trigger event is detected at block 520, a position and/or orientation of the at least a portion of the shape-changing keyboard may be changed. The change may include an incremental change. Alternately or additionally, the change may include a change of at least one of: a separation distance between first and second segments of the shape-changing keyboard; a splay angle of at least a portion of the first segment; a splay angle of at least a portion of the second segment; a tent angle of the at least the portion of the first segment; a tent angle of the at least the portion of the second segment; a tilt angle of the at least the portion of the first segment; or a tilt angle of the at least the portion of the second segment. Block 522 may be followed by block 524. fig 5B:524, par[0120]: At block 524 (“Are A Current Position And Orientation At The Final Position And Orientation?”), it may be determined whether a current position and orientation of the at least the portion of the shape-changing keyboard are at the final position and orientation of the ergonomic (or second) state. The determination may be made by a computer or processor device comparing the current position and orientation to the final position and orientation. Alternately or additionally, the determination may be made by a dynamic adjustment assembly included in the shape-changing keyboard. For instance, an electric motor or other component of the dynamic adjustment assembly may determine that the current position and orientation are at the final position and orientation if a resistance for further movement by the electronic device is above a threshold level of force or torque).
One of ordinary skill in the art would be aware of both the Kamata and the Hadas references since both pertain to the field of shape-changing keyboard systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole inductive coupling system of Kamata to implement the feature of pressure sealing as disclosed by Hadas to gain the functionality of providing an increased typing speed, and/or increased typing accuracy by repeatedly dynamically changing the shape-changing keyboard from the preceding state to the subsequent state that include effecting a change over time of a position and/or orientation of at least a portion of one or both of the first and second segments.

Regarding claim 19, Kamata in view of Hadas discloses the electronic device of claim 18, wherein to modify the key characteristic includes modifying at least one of key actuation pressure, key height, base subassembly angle to a display subassembly, or key position (Hadas par[0024], [0025]: The shape-changing keyboard may additionally include a dynamic adjustment assembly coupled between the first and second segments. The dynamic adjustment assembly may be configured to change the shape-changing keyboard from the first state to the second state by change over time of the position and/or orientation of one or both of the first and second segments. The change(s) may be automatic in some embodiments. The second state may include a default ergonomic state or a user-specific ergonomic state optimized or customized for a user of the shape-changing keyboard).

Regarding claim 20, Kamata in view of Hadas discloses the electronic device of claim 18, wherein to obtain the first user parameter includes determining an average of the first user parameter, or determining a median of the first user parameter (Kamata fig 10:S301, par[0112]: The control circuit 340 calculates an average value of the change amounts obtained by performing operations one or more predetermined number of times for the one or more specific keys corresponding to home position on the keyboard module 100 by the user immediately after the input apparatus 1 is booted (Step S301). Fig 10:S303, par[0115]: In the case where the calculated average value of the change amounts is less than the first typing determination threshold value (YES in Step S302), the control circuit 340 determines that the typing method is the touch typing (Step S303).).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165. The examiner can normally be reached (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685